        Case 6:18-cv-00063-CCL Document 52 Filed 11/18/19 Page 1 of 16



GALLUS LAW
Chris J. Gallus
1423 Otter Road
Helena, MT 5962-7641
Phone: 406.459.8676
Fax: 406.443.0262
Chrisjgalluslaw@gmail.com

IMPG ADVOCATES, INC.
Paul A. Rossi
316 Hill Street
Mountville, PA 17554
717.961.8978
Paul-Rossi@comcast.net

Attorneys for Plaintiffs

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

NATHAN PIERCE; MONTANA                     :
COALITION FOR RIGHTS; MONTANANS            :
FOR CITIZEN VOTING; LIBERTY                :
INITIATIVE FUND; and SHERRI FERRELL        :
                                           :     CIVIL ACTION
Plaintiffs,                                :
                                           :     6:18-cv-00063-CCL
      v.                                   :     Judge Charles C. Lovell
                                           :
COREY STAPLETON, in his official capacity :      PLAINTIFFS’
as the Secretary of State for the State of :     REPLY BRIEF
Montana; AND, TIM FOX, in his official     :     IN SUPPORT OF
as the Attorney General of Montana,        :     OF PLAINTIFFS’
                                           :     MOTION FOR
                                           :     SUMMARY JUDGMENT
                                           :
Defendants.                                :         Filed Electronically



                                      1
        Case 6:18-cv-00063-CCL Document 52 Filed 11/18/19 Page 2 of 16



I.    ARGUMENT

      A.     Plaintiffs’ Witnesses Have Provided Fact Testimony Only

      While Plaintiffs’ witness certainly have opinions beyond the fact testimony

provided, Plaintiffs’ case relies solely on the fact testimony proffered by witnesses

in this case based on their experience dealing with the challenged restrictions in

Montana and cognate restrictions in other states.

      Testimony concerning and relating to the factual experience of the impact of

various ballot access restrictions in not within the exclusive domain of expert

testimony. While Plaintiffs’ witnesses are far more experienced in the circulation

of election petitions than Defendants’ own alleged “expert” witness, that does not

render Plaintiffs’ witnesses as undisclosed expert witnesses. Plaintiffs are

confident that the Court will recognize the testimony proffered by Plaintiffs in

support of their claims as proper fact testimony and not expert testimony requiring

prior disclosure.

      B.     Plaintiffs Have Suffered Recognized Injury

      As explained by the Seventh Circuit’s opinion in Krislov v. Rednour, 226

F.3d 851 (2000), restrictions which substantially reduce:

      [T[he number of potential solicitors, the Illinois requirement reduces
      the voices available to convey political messages. . . .By preventing
      the candidates from employing millions of potential advocates to
      carry their political message to the people of Illinois, the statute places
      a formidable burden on the candidates’ right to disseminate their
      message.

                                           2
          Case 6:18-cv-00063-CCL Document 52 Filed 11/18/19 Page 3 of 16



Krislov, 226 F.3d at 860. Defendants’ argument that there is no injury to Plaintiffs

(Def’s Response Brief at pp. 11-15) flatly ignores the fact that the reduction of the

pool of available circulators itself imposes an injury of constitutional import. Mere

access to the ballot is not the only cognizable injury to First Amendment

protections.

      In Independence Institute v. Gessler, 936 F.Supp. 2d 1256 (D. Colo. 2013),

the court struck down, on strict scrutiny review, Colorado’s partial ban on

compensating petition circulators based on the number of signatures collected.

The district court found that the compensation ban was unconstitutional after

evidence was produced that the partial compensation ban caused trained

professional circulators to refuse to circulate in Colorado, thereby reducing the

pool of persons available to circulate petitions which triggered strict scrutiny

review.

      Defendants’ position that non-residents may not collect signatures with in-

state Montana witnesses only compounds and strengthens Plaintiffs’ First

Amendment injury, particularly Plaintiff Ferrell. Less severe residency

requirements which permit out-of-state residents to collect signatures with an in-

state witness have been struck as unconstitutional. See Green Party of

Pennsylvania v. Aichele, 89 F.Supp.3d 723 (E.D.Pa 2015)(citing a developed




                                           3
        Case 6:18-cv-00063-CCL Document 52 Filed 11/18/19 Page 4 of 16



consensus that residency restrictions are unconstitutional); Libertarian Party of

Virginia v. Judd, 718 F.3d 308 (4th Cir. 2013).

      Courts have similarly rejected Defendants’ argument that out-of-state

residents can still communicate to Montana residents (Def. Response Brief at p.14)

as insufficient to vindicate rights guaranteed under the First and Fourteenth

Amendments. See Krislov v. Rednour, 226 F.3d 851, 861-62 (7th Cir. 2000).

      C.     Strict Scrutiny Review Applies to Both the Residency
             Requirement to Circulate Initiative Petitions and the
             Compensation Ban Based on the Number of Petition Signatures
             Collected by Initiative Petition Circulators

      The evidence in this action is unrefuted that both the residency requirement

to circulate initiative petitions and the compensation ban based on the number of

signatures collected by initiative petition circulators reduces the pool of circulators

available to Plaintiffs to convey their messages to Montana voters and to collect

the number of signatures required to gain ballot access. The residency

requirement, on its face, mathematically requires such a conclusion and the record

evidence in this case demonstrates that the challenged compensation ban based on

signatures collected causes professional petition circulators to avoid Montana in

favor of jurisdictions which do not interfere on the compensation available to

professional petition circulators.

      The Supreme Court in Buckley v. American Constitutional Law Found., 525

U.S. 182, 193 n. 15 (1999) ruled the exclusion of large numbers of people from
                                           4
        Case 6:18-cv-00063-CCL Document 52 Filed 11/18/19 Page 5 of 16



gathering signatures and thus disseminating political speech triggered strict

scrutiny review and in Meyer v. Grant, a compensation ban for petition circulators

was subject to exacting scrutiny because:

      [I]t limits the number of voices who will convey appellees’ message
      and the hours they can speak and, therefore, limits the size of the
      audience they can reach. Second, it makes it less likely that appellees
      will garner the number of signatures necessary to place the matter on
      the ballot, this limiting their ability to make the matter the focus of
      statewide discussion.

Meyer, 486 U.S. at 422-23.

      Defendants seem to argue that because initiative petitions continue to secure

access to the Montana ballot, that this Court should not apply strict scrutiny. In

essence Defendants incorrectly invite this Court to alter the standard for strict

scrutiny analysis from “less likely…to garner the number of signatures necessary

to place the matter on the ballot” to an “impossible to garner the number of

signatures” standard. The Supreme Court has never articulated Defendants’

impossibility standard for ballot access to trigger strict scrutiny analysis, nor has

any other federal district or circuit court of appeal.

      The evidence in this case make it clear that both the residency requirement

and the compensation ban based on signatures collected both reduce the pool of

available circulators and make it less likely that Plaintiffs will be able to place their

initiatives on the Montana general election ballot.



                                            5
        Case 6:18-cv-00063-CCL Document 52 Filed 11/18/19 Page 6 of 16



      D.     Supreme Court has Rejected Residency Restrictions &
             Compensation Bans as Necessary to Protect Against Fraud at the
             Petition Stage

      Defendants chief argument is that the challenged residency requirement and

compensation ban advances Montana’s interest in protecting the initiative and

referendum process from the threat of fraud. The United States Supreme Court

and other federal courts have consistently rejected policing fraud in the petition

process as a justification for the imposition of broad residency requirements and

compensation bans that reduce the pool of petition circulators that initiative

sponsors may associate with to engage in interactive political speech protected as

“core political speech” under the First and Fourteenth Amendments. See, Meyer v.

Grant, 486 U.S. 414, 426-28 (1988); Buckley v. American Constitutional Law

Found., 525 U.S. 182, 196-97(1999). Defendants’ argument that Buckley does not

control because the Supreme Court did not expressly rule on the constitutionality

of state residency requirements (Defs’ Response Br. at pp.4-5) is undermined by

the Supreme Court’s analysis in Buckley which focused on the utility of a state’s

ability to effectively exercise its subpoena powers which all subsequent federal

district and courts of appeal have extended to rule residency requirements

unconstitutional where the out-of-state circulator is willing to submit to the

subpoena power of the state. See Buckley, 525 U.S. at 196-97. Accordingly, it is

the Supreme Court’s analysis in Buckley that regulations ensuring petition

                                          6
        Case 6:18-cv-00063-CCL Document 52 Filed 11/18/19 Page 7 of 16



circulators are readily subject to the state’s subpoena power are more narrowly

tailored than blanket restrictions on an entire class of circulators is the analysis

extended by federal courts in their review of the constitutionality of state residency

requirements where a more narrow remedy is available to require out-of-state

petition circulators to submit to the state’s subpoena power in order to circulate

petitions within, in this case, Montana. It is worth noting that the Supreme Court

denied defendants’ petition for writ of certiorari of the Fourth Circuit’s affirmance

of the district court’s order in Libertarian Party of Virginia v. Judd, 718 F.3d 308

(4th Cir. 2013) declaring Virginia’s ban on out-of-state petition circulators

unconstitutional where the circulators were willing to submit to the subpoena

power of Virginia in order to freely circulate candidate petitions in Virginia. See

Judd v. Libertarian Party of Virginia, 134 S.Ct. 681 (Dec. 2, 2013) cert denied.

      Defendants’ further citation to Initiative & Referendum Institute v. Jaeger,

241 F.3d 614 (8th Cir. 2001) as evidence of a lack of unanimity in federal courts

declaring residency requirements unconstitutional is misplaced because Plaintiffs

have argued that federal courts have been unanimous in striking down residency

requirements where courts have considered circulators submitting to the subpoena

power of the state in order to be able to freely circulate petitions. The district and

circuit courts in Initiative & Referendum were not presented with petitioners

willing to submit to the jurisdiction of North Dakota and thus did not consider


                                            7
        Case 6:18-cv-00063-CCL Document 52 Filed 11/18/19 Page 8 of 16



submission to North Dakota’s subpoena power as a factor within its decision.

However, every federal court since Initiative & Referendum who have been

confronted with plaintiffs expressly willing to submit to the subpoena power of the

state as a condition precedent to petition circulation has struck residency

requirements as unconstitutional, as set forth in Plaintiffs’ brief in support.

      While protecting the integrity of the initiative process is a legitimate state

interest there is simply no evidence that either a residency requirement or a

compensation ban protect against petition fraud or that such restrictions are

narrowly tailored to survive strict scrutiny analysis where, as in Montana, other,

less restrictive methods are available to protect the integrity of the initiative

process.

      In Meyer v. Grant, 486 U.S. 414 (1988), one of the interests Colorado

advanced in support of its ban on the payment of compensation to initiative

circulators was to protect the integrity of the initiative process by eliminating a

temptation to “pad” petitions – i.e., the threat of petition fraud committed by

petition circulators motivated by the lure of additional compensation. See, Meyer

486 U.S. at 418-19. The Supreme Court explained in Meyer that:

      The State’s interest in protecting the integrity of the initiative process
      does not justify the prohibiting because the State has failed to
      demonstrate that it is necessary to burden appellees’ ability to
      communicate their message in order to meet its concerns. The
      Attorney General has argued that the petition circulator has the duty to
      verify the authenticity of signatures on the petition and that
                                            8
       Case 6:18-cv-00063-CCL Document 52 Filed 11/18/19 Page 9 of 16



      compensation might provide the circulator with a temptation to
      disregard that duty. No evidence has been offered to support that
      speculation, however, and we are not prepared to assume that a
      professional circulator – whose qualifications for similar future
      assignments may well depend on a reputation for competence and
      integrity – is any more likely to accept false signatures than a
      volunteer who is motivated entirely by an interest in having the
      proposition placed on the ballot.

      Other provisions of the Colorado statute deal expressly with the
      potential danger that circulators might be tempted to pad their
      petitions with false signatures. It is a crime to forge a signature on a
      petition…to make false of misleading statements relating to a
      petition…or to pay someone to sign a petition. Further, the top of
      each page of the petition must bear a statement printed in red ink
      warning potential signatories that it is a felony to forge a signature on
      a petition or to sign the petition when not qualified to vote and
      admonishing signatories not to sign the petition unless they have read
      and understand the proposed initiative.

      These provisions seem adequate to the task of minimizing the risk of
      improper conduct in the circulation of a petition, especially since the
      risk of fraud or corruption, or the appearance thereof, is more remote
      at the petition stage of an initiative than at the time of balloting.

Meyer, 486 U.S. at 426-27.

      Montana has had one instance of petition fraud back in 2006. Based on that

single experience, Montana jumped to adopt a blanket ban on out-of-state petition

circulators and compensation based on the number of signatures collected.

However, just as in Colorado in Meyer, other provisions in the Montana Code

“deal expressly with the potential danger that circulators might be tempted to pad

their petitions with false signatures.” See Meyer, 486 U.S. at 426-27. Montana has

also made it a crime to forge a signature on a petition, Mont. Code. Ann. § 13-25-
                                         9
       Case 6:18-cv-00063-CCL Document 52 Filed 11/18/19 Page 10 of 16



207(9), punishable by a fine of up to $50,000 or 10 years imprisonment in state

prison (or both), Mont Code. Ann §45-7-208. Montana has also made it a crime to

make false or misleading statements relating to a petition, Mont. Code. Ann. § 13-

35-207(10), punishable by a $500 fine or up to 6 month in a county prison (or

both). Furthermore, Montana could also require the printing in red ink at the top of

each petition page a statement “warning potential signatories that it is a felony to

forge a signature on a petition or to sign the petition unless they have read and

understand the proposed initiative.” See Meyer, 486 U.S. at 427.

      Furthermore, the one instance of past petition fraud in Montana in 2006

supports the Supreme Court’s statement in Meyer that: “These provisions seem

adequate to the task of minimizing the risk of improper conduct in the circulation

of a petition, especially since the risk of fraud or corruption, or the appearance

thereof, is more remote at the petition stage of an initiative than at the time of

balloting.” Meyer, 486 U.S. at 427. Consistent with the view of the Supreme

Court, the record evidence in this action, detached from Defendants’ argumentative

puffery, establishes that petition fraud is rare Montana, and that the one occurrence

in 2006 is insufficient to upend established precedent that residency requirements

and compensation bans imposed on the circulation of petitions where the evidence

shows such restrictions cause a reduction in the pool of available petition

circulators triggers strict scrutiny review. Montana has proffered no evidence of


                                           10
       Case 6:18-cv-00063-CCL Document 52 Filed 11/18/19 Page 11 of 16



petition fraud in candidate petitions where out-of-state circulators are permitted

and where payments may be made based on the number of signatures collected.

Accordingly, Montana cannot argue that petition fraud is anything but rare, and

that the lack of fraud in the initiative process is the product of the challenged

restriction since there has never been an instance of alleged fraud in the circulation

of candidate petitions where the challenged restrictions have never been imposed.

      And one word of additional logic is appropriate. In Meyer, the United States

Supreme Court found no evidence to support the “speculation” that Colorado’s

complete compensation ban was necessary to protect against petition fraud.

Defendants in this case, faced with the Supreme Court decision in Meyer, never

explain how a partial compensation ban limited to payment based on the number of

signatures collected can result in a different judicial determination than that

rendered in Meyer. After all, Colorado’s complete ban included a ban on all

compensation, including compensation based on the number of signatures

collected. If the Supreme Court has ruled that the larger ban on compensation was

not geared toward fending off the “speculation” that compensation, of any sort

(including a per signature compensation ban) might tempt petition circulators to

engage in fraud, then how can this Court make a determination that Montana’s per-

signature compensation ban, standing alone, is more effective toward preventing

petition fraud than the larger all-encompassing compensation ban struck down as


                                           11
       Case 6:18-cv-00063-CCL Document 52 Filed 11/18/19 Page 12 of 16



unconstitutional by the Supreme Court in Meyer? The answer is, respectfully, that

Defendants have produced no evidence to warrant this Court to reverse the

Supreme Court’s logic articulated in Meyer, and that Montana’s compensation ban

based on signatures collected, once evidence is established that it reduces the pool

of available circulators and the likelihood of ballot access, fails under strict

scrutiny review.

      Furthermore, when “the Government defends a regulation on speech as a

means to…prevent anticipated harms, it must do more than simply posit the

existence of the disease sought to be cured.” Turner Broadcasting Sys., Inc. v.

F.C.C., 512 U.S. 622, 664 (1994). It must show that the “recited harms are real,

not merely conjectural” and that the regulation will in fact materially alleviate the

anticipated harm. Id. While Defendants trumpet the single instance of petition

fraud in 2006 as a justification for the challenged restrictions, Defendants have

failed to show that the challenged residency requirement and compensation ban

based on signatures collected will in fact materially alleviate the anticipated harm

of petition fraud. Defendants cannot make this showing because there has been no

allegation of petition fraud in the arena of candidate petitions where the challenged

restrictions are not in place. In Krislov v. Rednour, 226 F.3d 851 (2000), the

Seventh Circuit found that defendants in that case offered no evidence to suggest

that the residency requirement to circulate candidate petitions was necessary “even


                                           12
       Case 6:18-cv-00063-CCL Document 52 Filed 11/18/19 Page 13 of 16



though the residency and [voter] registration requirements were added to the law

about 1979, giving the Board an opportunity to compare petitions from before and

after the amendment to determine whether the law has decreased the number of

invalid signatures.” Krislov, 226 F.3d at 864. If Montana could demonstrate an

ongoing experience with petition fraud in candidate petitions where the restrictions

are not in place then, Defendants might have an argument to rebut strict scrutiny.

But that is not the case. In Montana there has been only one recorded instance of

fraud in the initiative petition arena and no petition fraud in the circulation of

candidate petitions where the challenged restrictions have never been in place.

      Defendants point to a single instance back in 2006 in which fraud occurred

in Montana. Def. Brief at pp. 16-25. This single instance is not the kind of

“history” that some courts have discussed as perhaps permitting a residency

requirement. In fact, Defendants’ own expert witness, CB Pearson, admitted that

there is no evidence of petition fraud, by anyone, in the candidate petition arena

where nonresidents have freely circulated election petitions for candidates. See,

CB Pearson Dep. at 188:19-190:2. Defendants’ expert witness admits the 2006

petition fraud is the only case of petition fraud in Montana. See, CB Pearson Dep.

at 189:9-190:2. Plaintiff Ferrell circulated candidate petitions in Montana for

Newt Gingrich’s presidential campaign in 2012, all without incident. See, Ferrell

Dep. at 11:4-12:11. Consistent with CB Pearson’s testimony, Defendants have


                                           13
       Case 6:18-cv-00063-CCL Document 52 Filed 11/18/19 Page 14 of 16



failed to produce a single allegation of petition fraud in Montana either before or

after the 2006 incident.

      And it is because that Montana has such a sparse history of petition fraud

that Defendants are desperate to cast aspersion on Plaintiffs for any slight and

unfounded allegation that has ever been made about them – based on an expunged

unfounded charge against Paul Jacob, a single civil litigation that was settled which

did not allege fraud against Tim Money and a hyper-partisan allegation of fraud in

Wisconsin’s recall drama against Plaintiff Ferrell (out of over 500 petitions free of

any such allegations) which nevertheless resulted in a 91% signature validity rate

for her work in Wisconsin.

      Defendants’ characterization of legitimate political speech as not far

removed from the bait-and-switch tactics that were widespread in 2006 (Def.

Response Br. at pp. 19-22) is sophistry and a manifestation of Defendants’

willingness to ignore First Amendment freedoms. The First Amendment permits

circulators to circulate multiple petitions at the same time. What is not permitted

under the First Amendment is telling a petition signer to sign multiple petition

pages and not affording them the opportunity to read the petitions they are asked to

sign – that is what happened in 2006 in Montana, and that is not what Hurst related

in his testimony with respect to Plaintiff Ferrell or the practice of legitimate

“stacking” or advocacy of multiple issues by a circulator.


                                           14
      Case 6:18-cv-00063-CCL Document 52 Filed 11/18/19 Page 15 of 16



II.   CONCLUSION

      For all the forgoing reasons and the reasons set forth in Plaintiffs’

Memorandum in Support of Plaintiffs’ Motion for Summary Judgment, Plaintiffs’

Motion for Summary Judgment as to Counts I, II, III and IV of Plaintiffs Amended

Complaint should be granted.

                                       Respectfully submitted,

Dated: November 18, 2019               __/s/ Paul A. Rossi__________
                                       Paul A. Rossi
                                       Counsel for Plaintiffs
                                       IMPG Advocates, Inc.
                                       316 Hill Street
                                       Mountville, PA 17554
                                       717.681.8344
                                       Paul-Rossi@comcast.net




                                          15
       Case 6:18-cv-00063-CCL Document 52 Filed 11/18/19 Page 16 of 16



                          CERTIFICATE OF SERVICE

      Plaintiffs, by and through their undersigned legal counsel, hereby certify that

on this date, they have caused a true and correct copy of the foregoing document to

be filed with the Clerk of the Court for the United States District Court for the

District of Montana by using the Court’s CM/ECF system.

      I further certify that all participants in this case are registered CM/ECF users

and that service will be accomplished through the CM/ECF system.


Dated: November 18, 2019                       s/ Paul A. Rossi_________
                                               Paul A. Rossi
                                               Counsel to Plaintiffs

         CERTIFICATE OF COMPLIANCE PURSUANT TO L.R. 7

      Pursuant to Rule 7 of the Local Rules of Civil Procedure, Plaintiffs, by and

through their undersigned legal counsel, hereby certifies that the body of the

foregoing brief, contains 3,194 words, as determined by the word count function of

Microsoft Word software used to prepare this document.


Dated: November 18, 2019                       s/ Paul A. Rossi_________
                                               Paul A. Rossi
                                               Counsel to Plaintiffs




                                          16
